

115 S1728 IS: Private Prison Information Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1728IN THE SENATE OF THE UNITED STATESAugust 2, 2017Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require non-Federal prison, correctional, and detention facilities holding Federal prisoners or
			 detainees under a contract with the Federal Government to make the same
			 information available to the public that Federal prisons and correctional
			 facilities are required to make available.
	
		1.Short
 titleThis Act may be cited as the Private Prison Information Act of 2017.
 2.DefinitionsIn this Act— (1)the term agency has the meaning given the term in section 551 of title 5, United States Code;
 (2)the term applicable entity means— (A)a nongovernmental entity contracting with, or receiving funds directly or indirectly from, a covered agency to incarcerate or detain Federal prisoners or detainees in a non-Federal prison, correctional, or detention facility; or
 (B)a State or local governmental entity with an intergovernmental agreement with a covered agency to incarcerate or detain Federal prisoners or detainees in a non-Federal prison, correctional, or detention facility;
 (3)the term covered agency means an agency that contracts with, or provides funds to, an applicable entity to incarcerate or detain Federal prisoners or detainees in a non-Federal prison, correctional, or detention facility; and
 (4)the term non-Federal prison, correctional, or detention facility means— (A)a privately owned or privately operated prison, correctional, or detention facility; or
 (B)a State or local prison, jail, or other correctional or detention facility.
				3.Freedom of
			 Information Act applicable for contract prisons
			(a)In
 generalA record relating to a non-Federal prison, correctional, or detention facility shall be—
 (1)considered an agency record for purposes of section 552(f)(2) of title 5, United States Code, whether in the possession of an applicable entity or a covered agency; and
 (2)subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), to the same extent as if the record was maintained by an agency operating a Federal prison, correctional, or detention facility.
 (b)Withholding of informationA covered agency may not withhold information that would otherwise be required to be disclosed under subsection (a) unless—
 (1)the covered agency, based on the independent assessment of the covered agency, reasonably foresees that disclosure of the information would cause specific identifiable harm to an interest protected by an exemption from disclosure under section 552(b) of title 5, United States Code; or
 (2)disclosure of the information is prohibited by law. (c)Format of recordsAn applicable entity shall maintain records relating to a non-Federal prison, correctional, or detention facility in formats that are readily reproducible and reasonably searchable by the covered agency that contracts with or provides funds to the applicable entity to incarcerate or detain Federal prisoners or detainees in the non-Federal prison, correctional, or detention facility.
			(d)Regulations
				(1)In
 generalNot later than 180 days after the date of enactment of this Act, a covered agency shall promulgate regulations or guidance to ensure compliance with this section by the covered agency and an applicable entity that the covered agency contracts with or provides funds to incarcerate or detain Federal prisoners or detainees in a non-Federal prison, correctional, or detention facility.
				(2)Compliance by
			 applicable entities
 (A)In generalCompliance with this section by an applicable entity shall be included as a material term in any contract, agreement, or renewal of a contract or agreement with the applicable entity regarding the incarceration or detention of Federal prisoners or detainees in a non-Federal prison, correctional, or detention facility.
 (B)Modification of contract or agreementNot later than 1 year after the date of enactment of this Act, a covered agency shall secure a modification to include compliance with this section by an applicable entity as a material term in any contract or agreement described under subparagraph (A) that will not otherwise be renegotiated, renewed, or modified before the date that is 1 year after the date of enactment of this Act.
					(e)Rule of
 constructionNothing in this Act shall be construed to limit or reduce the scope of State or local open records laws.